Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on June 20, 2021.

Status of Claims

Claims 1, 5, 6, 7 and 13 have been amended.
Claims 1-20 are currently pending and have been examined.


Claim Objections
Claim 6 objected to because of the following informalities:  It appears to be a typographical error. Examiner interprets “displaed” to mean “displayed” Appropriate correction is required.











Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments made to overcome the rejection under 35 USC 112. The rejections have been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al. (2012/0044084).

Claim 1 
Astigarraga discloses communications cables and more particularly relates to providing a display on communications cables.
a multi-wire cable; a connector coupled at an end of the multi-wire cable, and the connector including a substrate having a first portion and a second portion, the first portion including an array of conductors and the second portion including a message (Astigarraga [0036][0041]) See at least “The communications cable 100 generally includes a cable 108 with a connector 112 on each end of the cable 108.” Where the connector is the second portion and the cable is the first portion. See [0041] for the substrate. The reference does not explicitly state that the cable is a multi-wire cable but the reference does teach that the cable is a communications cable which is well known in the art to comprise multiple wires. 
wherein the message is imprinted directly onto the second portion and independent from the data cable and gets gazed at by the user when the connector is slid by the user into a socket, Where the connector allows the computer to interface with the cable (see Figure 1, 112). See also [0040] “In one embodiment, the bi-stable liquid crystal display 110 is located on the connector 112. Examiner interprets Figure 3, 110, 114 of the reference to represent Figure 1B, 104, 106 of the instant application.
Astigarraga does not explicitly disclose the message is imprinted directly onto the second portion and independent from the data cable. However, Astigarraga teaches a bi-stable liquid crystal message display (such as a ferroelectric liquid crystal display, or FLCD) that is configured to be positioned on an exterior segment of the communications cable (same location as the instant invention). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this display would instead be imprinted because it is a less expensive option in cord production. 
	

Claim 2 
Astigarraga discloses the following limitations as shown:
wherein the substrate has two surface sides, at least one of the two surface sides includes the second portion (Astigarraga [0041]). Where the liquid crystal display (message) is a substrate. See [0004] “A messaging apparatus for a communications cable includes a bi-stable liquid crystal display (such as a ferroelectric liquid crystal display, or FLCD) that is configured to be positioned on an exterior segment of the communications cable. For example, the messaging apparatus may be part of a connector for the communications cable, such as an 8P8C connector.”

Claim 3 
Astigarraga discloses the following limitations as shown:
wherein the message includes a plain text legible visually to the user (Astigarraga [0044]). See “the full message (as opposed to a message that is a reference code) may be displayed on the bi-stable liquid crystal display 110.”
Claim 4 
Astigarraga discloses the following limitations as shown:
wherein the connector has two sides, each of the sides includes the substrate [0041], the message is gazed at by the user regardless which side of the connector is facing the user (Astigarraga [Figure 1][0038]).
Astigarraga does not explicitly disclose the message is gazed at by the user regardless which side of the connector is facing the user. However, Astigarraga teaches that the display message can be on either end of the connector so that user has more visibility and that the described embodiments are to be considered in all respects only as illustrative and not restrictive. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the message display would be on either side of the one end of the connector because it allows more visibility to the user. 
	

Claim 9 
Astigarraga discloses communications cables and more particularly relates to providing a display on communications connector.
wherein the data cable is portable and the connector thereof is presentable to a place by the user to redeem what is encoded in the machine readable symbol (Astigarraga [Figure 1]).
Astigarraga does not explicitly disclose that data cable is portable and the connector thereof is presentable to a place by the user to redeem what is encoded in the machine readable symbol. However, Astigarraga teaches that the message comprises characters, numbers barcodes and colors [Claim 4]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the data cable connector can be decoded using the user’s device or another device in order to decode the message to communicate information that is useful to a user. 





Claim 10 
Astigarraga discloses the following limitations as shown:
wherein the machine readable symbol is a barcode or a two-dimensional barcode (Astigarraga [0043][0044]). Where the reference teaches that the message on a connector can be a barcode, which is well known in the art to be a machine readable symbol. See [0043] “The message may include characters, numbers, colors, or some combination of them.”

Claim 16 
Astigarraga discloses the following limitations as shown:
providing a connector used for a multi-wire cable, wherein the connector is coupled at an end of the multi-wire cable, the connector includes a substrate having a first portion and a second portion, the first portion including an array of conductors and the second portion including an available space and  disposing a message in the available space of the second portion (Astigarraga [0036][0041]) See at least “The communications cable 100 generally includes a cable 108 with a connector 112 on each end of the cable 108.” Where the connector is the second portion and the cable is the first portion. See [0041] for the substrate. The reference does not explicitly state that the cable is a multi-wire cable but the reference does teach that the cable is a communications cable which is well known in the art to comprise multiple wires.
wherein the message is imprinted directly onto the second portion and independent from the data cable and gets gazed at by the user when the connector is slid into a socket housing both of the first and second portions in entirety, the message on the second portion is progressively covered by the socket and becomes invisible after the connector is fully positioned in the socket (Astigarraga [0036][0061]). Where the connector allows the computer to interface with the cable (see Figure 1, 112). See also [0040] “In one embodiment, the bi-stable liquid crystal display 110 is located on the connector 112. Examiner interprets Figure 3, 110, 114 of the reference to represent Figure 1B, 104, 106 of the instant application.
Astigarraga does not explicitly disclose e message is imprinted directly onto the second portion and independent from the data cable. However, Astigarraga teaches a bi-stable liquid crystal display (such as 

Claim 17 
Astigarraga discloses the following limitations as shown:
wherein the first portion and the second portion are on opposite sides (Astigarraga [Figure 1][0038]).
Astigarraga does not explicitly disclose that the first portion and the second portion are on opposite sides. However, Astigarraga teaches that the display message can be on either end of the connector so that user has more visibility and that the described embodiments are to be considered in all respects only as illustrative and not restrictive. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the message display would be on either side of the one end of the connector because it allows more visibility to the user. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al. (2012/0044084) in view of Kent (2012/0136698).

Claim 5 
Astigarraga discloses communications cables and more particularly relates to providing a display on communications cables. Astigarraga does not teach a camera. Kent teaches a code readable by a device.
wherein the message includes a machine readable symbol not legible visually to the user, the machine readable symbol is only readable by a camera together with an application installed in a device  (Kent [0091][0037][0079][0086][0100]). See [0058] “In the preferred embodiment of the present invention, barcode scanner 103 is a digital camera.” See also [0100] where the reference teaches “users pushing a button on their mobile device, including but not limited to camera phones, laptop or tablet computers, mobile phones, personal digital assistants, smart phones, and cellular telephones, to present said plurality of electronic coupons, which actuates a program in the native application software on the mobile device”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a message on communications cables, as taught by Astigarraga, the method of using the indicia for communicating with the device, as taught by Kent, to provide information to the user when using the charger.

Claim 6 
Astigarraga discloses communications cables and more particularly relates to providing a display on communications cables. Astigarraga does not teach a camera. Kent teaches a code readable by a device.
wherein a GPS function in the device is activated to determine where the user is at the moment, an appropriate place corresponding to the location of the user is automatically determined and displaed on the device (Kent [0068]) See “the customer may activate global positioning system (GPS) locating information that identifies the location of the customer or the customer's two-way communication device.”  The reference further teaches that a location based coupon is displayed on the device which addresses the limitation requiring the location being displayed on the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a message on communications cables, as taught by Astigarraga, the method of using the indicia for communicating with the device, as taught by Kent, to provide information to the user when using the charger.



Claims 11, 12, 13 -15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al. (2012/0044084) in view of Cofre (FR 20130050095).

Claim 11 
Astigarraga discloses the limitations above but does not teach permanent ink. Cofre et al. teaches a cable cord code to be scanned, where the code is directly integrated into cable and printed on an external sheath:
wherein only dark or black portions of the machine readable symbol are printed in permanent dark ink in the second portion (Cofre [Page 2 Paragraph 2][Figure 1-3]). Where the reference teaches “The main characteristic of a cable according to the invention is that each code is directly integrated in said cable….The term "integrated" is broad and means that each code is inseparable from the cable, either by being directly printed on said cable…”
Cofre does not explicitly disclose that the code is on the second portion. However, Cofre teaches that the code is imprinted on the cable cord. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this display would be imprinted on the second OR first portion of a cable cord to help easily identify the cord as relates to cord management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a display on communications cables, as taught by Astigarraga, the machine readable symbol is printed, as taught by Cofre, to prevent removal of the message by being easily disconnected from the cable by pulling or peeling off.

Claim 12 
Astigarraga discloses the following limitations as shown:
wherein a shiny surface of the substrate serves as white or reflecting portions of the machine readable  (Astigarraga [0041]). Where the reference teaches a substrate.




Claim 13 
Astigarraga discloses the limitations above but does not teach the message is stationary. Cofre et al. teaches a cable cord code to be scanned, where the code is directly integrated into cable and printed on external sheath:
wherein the message is stationary but information directed in the code is dynamic via updating or modifying a display directed by a link encoded in the message (Cofre [Page 2 Paragraph 2] [Figure 1-3]). Where the reference teaches “The main characteristic of a cable according to the invention is that each code is directly integrated in said cable….The term "integrated" is broad and means that each code is inseparable from the cable, either by being directly printed on said cable…”  See [ Page 2 Paragraph 1] “The printed code can then be scanned by means of, for example, a smartphone using a specific application, ultimately leading to a website 20 in which the information relating to the cable will appear. Such codes give access to a multiplicity of data concerning the cable, while remaining small.” See also [Page 3 Paragraph 2] “This type of OR 4 code is known per se, and allows access to a precise internet site in which information on the cable 1 is available, this access to the site being achieved by means of a prior scan of said code 4 by a device of the Smartphone type, and the exploitation of the image scanned by an application specifically developed for this purpose.
Cofre does not explicitly disclose the message is stationary but appears dynamic via updating or modifying a display directed by a link encoded in the message. However, Cofre teaches that the message may include a QR code. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this QR Code can be associated with a link that can be updated or modifies because that is how QR codes are well known operate and because QR codes allow information to be dynamic while the code is static. Additionally, using the QR code to link to dynamic information web link allows access to a multiplicity of data concerning the cable while remaining small.
Cofre does not explicitly disclose that the code is on the second portion. However, Cofre teaches that the code is imprinted on the cable cord. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this display would be imprinted on the second OR first portion of a cable cord because to help easily identify the cord as relates to cord management.


	
Claim 14 
Astigarraga discloses the following limitations as shown:
wherein the message is illegible visually to the user (Astigarraga [0044]). Where the reference teaches that the message on a connector can be a barcode, which is not legible to a user.

Claim 15 
Astigarraga discloses communications cables and more particularly relates to providing a display on communications cables.
wherein the data cable is used by the user to show the message in the second portion to another party (Astigarraga [Figure 1, 110][Figure 3, 110][0056]-[0058]). Where the reference teaches that the message can be decoded by the scanning application. See also [0058] “the bi-stable liquid crystal display 510a may display a message about where the connector 510b is attached ( or should be attached). Similarly, the connector 510b may display a message about where the connector 510a is attached (or should be attached). The message may include the hostname, port, switch name, blade number, port number, or other information.”
Astigarraga does not explicitly disclose that data cable is used by the user to show the message in the second portion to another party. However, Astigarraga teaches that the message can be can be seen on the second portion of the cable (as shown in the cited figures) and that the message is readable in order to gain information about the connector. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the data cable message is able to be shown to another party on the second portion so that the information about the cable message can be interpreted by all interested users. 

Claim 18 
Astigarraga discloses the following limitations as shown:
wherein the substrate has two surface sides, at least one of the two surface sides includes the second portion (Astigarraga [0041]). Where the liquid crystal display (message) is a substrate. See [0004] “A messaging apparatus for a communications cable includes a bi-stable liquid crystal display (such as a ferroelectric liquid crystal display, or FLCD) that is configured to be positioned on an exterior segment of the communications cable. For example, the messaging apparatus may be part of a connector for the communications cable, such as an 8P8C connector.”

Claim 19
Astigarraga discloses the following limitations as shown:
wherein the connector has two sides, each of the sides includes the substrate, the message is gazed at by the user regardless which side of the connector is facing the user (Astigarraga [Figure 1][0038]).
Astigarraga does not explicitly disclose the message is gazed at by the user regardless which side of the connector is facing the user. However, Astigarraga teaches that the display message can be on either end of the connector so that user has more visibility and that the described embodiments are to be considered in all respects only as illustrative and not restrictive. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the message display would be on either side of the one end of the connector because it allows more visibility to the user. 

Claim 20
Astigarraga discloses the following limitations as shown:
wherein the message includes a machine readable symbol (Astigarraga [0044]). Where the reference teaches that the message on a connector can be a barcode, which is well known in the art to be a machine readable symbol.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al. (2012/0044084) and Kent (2012/0136698) and further in view of Cofre (FR 20130050095). 

Claim 7
Astigarraga discloses the limitations above but does not teach an encoded link. Cofre et al. teaches a cable cord code to be scanned, where the code is directly integrated into a cable:
wherein the machine readable symbol is encoded with a text message or a link   (Cofre [Page 2 Paragraph 2][Figure 1-3]). Where the reference teaches “The main characteristic of a cable according to the invention is that each code is directly integrated in said cable….The term "integrated" is broad and means that each code is inseparable from the cable, either by being directly printed on said cable…”  See also [Page 3 Paragraph 2] “This type of QR 4 code is known per se, and allows access to a precise internet site [link] in which information on the cable 1 is available, this access to the site being achieved by means of a prior scan of said code 4 by a device of the Smartphone type, and the exploitation of the image scanned by an application specifically developed for this purpose.
Cofre does not explicitly disclose that the code is on the second portion. However, Cofre teaches that the code is imprinted on the cable cord. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this display would be imprinted on the second OR first portion of a cable cord to help easily identify the cord as relates to cord management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a message display, as taught by Astigarraga and Kent, a machine readable symbol is encoded with a text message or a link, as taught by Cofre, to provide information to the user when using the charger.





Claim 8 
Astigarraga discloses communications cables and more particularly relates to providing a display on communications cables. Astigarraga does not teach a display is shown when the link is extracted. Cofre teaches a device capable of reading symbols.
wherein a display is shown when the link is extracted from the machine readable symbol  (Cofre [Page 2 Paragraphs 1 and 2]. See at least “The printed code can then be scanned by means of, for example, a smartphone using a specific application, ultimately leading to a website 20 in which the information relating to the cable will appear” and “A code can be scanned by a Smartphone-type device, mobile phone, webcam, camera or camera, and then be exploited, via a dedicated application, to access a website capable of delivering the information relating to the cable in question.”  Where directing a user to a website is extracting the link from the machine readable symbol.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a message display, as taught by Astigarraga and Kent, a machine readable symbol is encoded with a text message or a link, as taught by Cofre, to provide information to the user when using the charger.












Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are not persuasive. Applicant’s arguments with respect to being unpatentable over Astigarraga in view of Todeschini have been considered but are moot because the new ground of rejection does not rely on the Todeschini reference.

Applicant argues: First of all, Astigarraga neither teaches nor suggests "the message is imprinted directly onto the second portion ... " Secondly, Astigarraga teaches away from "[the message] is independent from the data cable" by requiring a signal to determine what message to be displayed on the display via the pins 114 (see the electronically controlled message table in Paragraph [0043] in Astigarraga)…. The Applicant respectfully disagrees and submits that the examiner fails to establish a prima facie case of obviousness. The examiner seems to pick and choose only one aspect of a prior art reference and exclude other aspects of the reference or ignore the central teaching of the reference.

Examiner disagrees. The prior art cited is an advancement of the instant application, as the prior art discloses a cable cord with the capability of the message changing directly on the connector. However, Examiner has cited an obvious to try and modify the instant invention with a static message, because it would be a lower cost production to print a static message than to produce a cord with a dynamically changing message. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant Argues: "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." In re Wesslau, 353 F.2d 238 (CCPA 1965). Astigarraga would be modified in view of the instant application, the imprinted message would make Astigarraga inoperable. The Applicant respectfully submits Examiner's conclusion that an imprinted message is "a less expensive option in cord production" is a mere conclusory statement without articulated reasoning to support the legal conclusion of obviousness. KSR v. Teleflex, No. 04-1350 (US Apr. 30, 2007) (citing In re Kahn, 441 F. 3d 977, 988 (Canada Fed. 2006)).

Examiner respectfully disagrees. Astigarraga is directed to using the cable connector for message display. Examiner has cited Astigarraga as a 103 because it did not explicitly teach a static message on the connector, however Astigarraga DOES teach a message on a connector, as evidenced by Figure 1. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to use a message that is static on a cable connector over a message that can be changed is that it is less expensive to produce a cable connector with a static message that links to changing information. Examiner offered this motivation to modify the reference in line with MPEP which states that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found in the knowledge generally available to one of ordinary skill in the art.


Applicant Argues: Astigarraga explicitly states "Users may easily determine information about the communications cable by looking at the messages on the bi-stable liquid crystal displays". In other words, the messages displayed in the Astigarraga’ s display should never be covered, which teaches away from "the message on the second portion is progressively covered by the socket and becomes invisible to the user after the connector is positioned in the socket.”


Applicant Argues: Astigarraga neither teaches nor suggests "the message is imprinted directly onto the second portion and independent from the data cable."

Examiner respectfully disagrees. Looking closely at the figures in the prior art and instant application, the LCD display message and the fixed message of the instant application are located in the exact same position on the connector. Examiner interprets Figure 3, 110, 114 of the reference to represent Figure 1B, 104, 106 of the instant application. It is clearly shown that the message is independent of the data cable.

Applicant Argues: The Applicant submits the modification of Astigarraga with Todeschini still fails to suggest Claims 1 and 5 or 9. Claims 1 and 5 or 9 shall be allowable over Astigarraga and Todeschini.

Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on the Todeschini reference applied in the prior rejection of record. See Kent (2012/0136698). Examiner does not rely on Todeschini for the teachings of claims 1 and 5.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681